Citation Nr: 0503171	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for sinusitis and 
rhinitis, currently assigned a 10 percent disability 
evaluation.  

ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
sinusitis and rhinitis and assigned a 10 percent evaluation.  
The veteran, who had active service from September 1993 to 
October 2001, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.   


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  A preliminary review of the record 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board notes that the veteran's sinusitis 
and rhinitis has been assigned a single 10 percent rating 
under the provisions of Diagnostic Code 6513.  See 38 C.F.R. 
§ 4.97 (2004).  However, the criteria for rating disorders of 
the respiratory system also contain separate rating criteria 
for evaluating allergic or vasomotor rhinitis.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2004).  Although the veteran 
has established service connection for both sinusitis and 
rhinitis, it does not appear that the RO has considered 
whether the veteran's sinusitis and rhinitis should be 
assigned separate ratings.  

The Board observes that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2004).  Notwithstanding the above, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  

Although the veteran was afforded a VA examination in May 
2003 in connection with his claim, the Board finds that 
additional examination as to whether this veteran has 
symptomatology due to his service-connected sinusitis and 
rhinitis that constitutes two separate and distinct 
disabilities capable of being separately evaluated is needed 
to fully and fairly evaluate the claim for increase.  See
Esteban v. Brown, 6 Vet. App. at 261.  

Finally, the Board notes that the veteran submitted 
additional evidence in the form of a leave tracking report to 
the RO in June 2004, and after his appeal had been certified 
to the Board.  The RO forwarded such evidence to the Board 
for review without consideration of that evidence.  Further, 
the Board notes that the veteran did not submit a waiver of 
initial RO review of that evidence.  Since the veteran has 
not waived prior RO consideration of this evidence, the Board 
must return this case to the RO for review and discussion of 
this evidence in another supplemental statement of the case.  
38 C.F.R. §§ 19.37, 20.1304 (2004); see also Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (invalidating regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

The veteran should be afforded an 
examination of his respiratory system to 
ascertain the severity and manifestations 
of his sinusitis and rhinitis.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion on which of the veteran's 
symptoms are caused by sinusitis and 
which symptoms are caused by rhinitis.  
With respect to the sinusitis the 
examiner should respond to the following:

(a).  indicate the number of 
incapacitating and non-
incapacitating episodes of sinusitis 
in a year and whether the veteran 
experiences headaches, pain, and 
purulent discharge or crusting 
associated with sinusitis.  An 
incapacitating episode of sinusitis 
means one that requires bed rest and 
treatment by a physician.

With respect to the rhinitis the examiner 
should respond to the following:

(a).  indicate whether the veteran 
has polyps and/or a greater than 50 
percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO including whether to award 
separate ratings for the veteran's sinusitis and rhinitis, on 
the basis of the additional evidence to include the veteran's 
statement and attached leave tracking record received in June 
2004.  If the benefit sought is not granted, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development and accord the veteran due process, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2004), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (West 2004).




